Citation Nr: 0506683	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  03-27 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability, to include ulcers.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for headaches.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from March 1968 to April 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Nashville, 
Tennessee Regional Office (RO) of the Department of Veterans 
Affairs that determined that new and material evidence had 
not been received to reopen a claim of service connection for 
bilateral hearing loss, and denied the veteran's claims for 
service connection for headaches, hemorrhoids, a 
gastrointestinal disability, to include ulcers, as well as 
inadequate personality disorder and borderline intelligence 
(claimed as nerves).

The Board notes that in a November 2003 statement, the 
veteran requested that the issue of entitlement to service 
connecting for inadequate personality disorder be withdrawn 
from consideration.

The Board finds that a signed statement from the veteran, 
received in March 2004, constituted a timely substantive 
appeal as to the issue of whether new and material evidence 
had been received to reopen a claim of entitlement to service 
connection for bilateral hearing loss.

The Board further notes that a review of the claim files 
reflects that the veteran, in the November 2003 statement, 
raised a claim of entitlement to service connection for 
tinnitus.  As this issue has not been adjudicated by the RO, 
it is referred to the RO for appropriate action, and is not 
for appellate review at this time.

The issues of entitlement to service connection for a 
gastrointestinal disability, to include ulcers, and 
entitlement to service connection for headaches and 
hemorrhoids are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By an unappealed rating decision dated in November 1986, 
the RO found that new and material evidence had not been 
received to reopen a claim of entitlement to service 
connection for bilateral hearing loss disability.  

2.  The evidence added to the record since the November 1986 
RO denial, considered in conjunction with the record as a 
whole, is cumulative of the evidence previously considered 
and does not raise a reasonable possibility of establishing 
that the veteran's pre-existing bilateral sensorineural 
hearing loss disability was aggravated by his military 
service.


CONCLUSIONS OF LAW

1.  The RO's decision of November 1986, which found that new 
and material evidence had not been received to reopen a claim 
of entitlement to service connection for bilateral hearing 
loss disability, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2004).

2.  The evidence received since the November 1986 rating 
decision is not new and material to reopen the veteran's 
claim for service connection for bilateral hearing loss 
disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5106, 5107, 5126 (West 2002)).  
This law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim for VA 
benefits, as well as the development responsibilities of the 
claimant and of the VA.  VCAA, § 3(a), 114 Stat. 2096, 2096-
97 (2000).  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  VA 
will also request that the claimant provide any evidence in 
their possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b) (2004).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A (2002).  

Notice

A VA letter issued in February 2003 apprised the appellant of 
the information and evidence necessary to substantiate his 
claim to reopen a claim for service connection for bilateral 
hearing loss.  Such correspondence also apprised him as to 
which information and evidence, if any, that he is to 
provide, and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  He was also advised to send 
any evidence in his possession, pertinent to the appeal, to 
VA.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 C.F.R. § 
5103 and 38 C.F.R. § 3.159 (2004).  

The Board observes that recent legislation authorizes the VA 
to make a decision prior to the expiration of the one-year 
VCAA notice period.  See Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004), held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, because the VCAA notice was provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  The Board has found 
that the appellant was provided every opportunity to identify 
and submit evidence in support of his claim to reopen.

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private medical records, 
as well as VA examination records.  The veteran has been 
afforded the opportunity for a personal hearing on appeal.  
The Board has carefully reviewed the veteran's statements and 
concludes that he has not identified any further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

The Old Evidence

The veteran's service medical records reflect that he 
underwent audiological testing in conjunction with his March 
1968 enlistment examination.  The reported pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 
0
0
30
45
LEFT
0
0
0
25
50

The examiner noted that the veteran had defective hearing, 
but was qualified as fit for entrance into the Marines.

The service medical records reflect that the veteran's 
hearing was again evaluated later in March 1968.  He reported 
that he had fractured his skull the previous year and had 
complained of loss of consciousness and speech for two 
months.  The examiner diagnosed the veteran with high tone 
sensorineural hearing loss that was most likely due to 
acoustic trauma, although the skull fracture was a 
possibility.  The examiner also commented that the veteran 
was fit for duty and indicated that he should wear adequate 
protection on the rifle range.

In service medical records dated in April 1968 and May 1968, 
the veteran complained of left ear pain.

In a December 1968 service medical record, the veteran 
complained of hearing problems.  After examination, the 
examiner reported that the veteran's ears were normal, but 
that the veteran did not have hearing on the left ear.  The 
examiner's impression of the veteran's condition was that he 
was deaf on the left ear.

In a December 1968 letter, a U.S. representative indicated 
that he had been informed by the veteran's mother that prior 
to his enlistment in the Marine Corps, the Army had rejected 
him for service because of a previous skull fracture and loss 
of hearing.  He also requested a complete physical 
examination to determine the veteran's fitness for retention 
in the service.

The veteran, in a January 1969 service medical records, was 
again diagnosed with bilateral, high tone hearing loss.

In a January 1969 examination, conducted in conjunction with 
the congressional inquiry, the veteran reported a history of 
hearing loss and ear, nose or throat trouble.  The examiner 
reported that the veteran had high frequency hearing loss in 
both ears.

In response to a congressional inquiry on the veteran, an 
examiner, in January 1969, commented that on audiogram the 
veteran had bilateral high frequency hearing loss, which 
qualified for an H-3 profile.  He also reported that the 
veteran indicated that the hearing loss resulted from an auto 
accident that had occurred two years prior in which he 
sustained a skull fracture.  The examiner's impression of the 
veteran's condition was bilateral high frequency hearing 
loss.

In February 1969, after medical, psychiatric, and 
psychological evaluation, the veteran was deemed unable to 
perform his duties as a Marine and was recommended for an 
administrative discharge.

The veteran's DD 214 reflects that the veteran's in-service 
specialty title was rifleman.

The veteran underwent audiological testing in September 1982.  
The veteran indicated that he had been aware of some hearing 
loss for the past 17 years and that he had been exposed to 
machinery noises and gave a history of having hunted with a 
shotgun in the past years.  The examiner indicated that 
audiometric testing revealed a bilateral, high frequency 
sensorineural hearing loss, left worse than right, which was 
consistent with acoustic trauma.  The examiner further 
reported that the mild and low frequencies were normal and 
that there was very little involvement of the speech range.

The veteran again underwent audiological testing in October 
1986.  The reported speech discrimination levels were 84 
percent at 70 decibels in the right ear and 88 percent at 80 
decibels in the left ear.

The January 1985 Rating Decision

By rating action dated in January 1985, the RO denied service 
connection for bilateral hearing loss on the basis that the 
veteran was diagnosed with defective hearing at the time of 
induction.

The April 1986 Board of Veterans' Appeals Decision

By decision dated in April 1986, the Board denied the 
veteran's claim for entitlement to service connection for 
bilateral defective hearing on the basis that the veteran was 
found to have had hearing problems prior to service and that 
although he was treated for a hearing loss during service, 
the record did not reveal that the underlying hearing 
disorder increased in severity during service to any extent.

The November 1986 Rating Decision

By rating action dated in November 1986, the RO determined 
that new and material evidence had not been received to 
reopen a claim of service connection for bilateral hearing 
loss on the basis that the October 1986 examination report 
did not present a new factor or basis for reconsideration.  
The veteran was informed of his right to appeal, but a timely 
appeal was not filed.

The Additional Evidence

The veteran presented testimony before a Decision Review 
Officer in November 2003.  During the hearing, he testified 
that he believed that his hearing loss had it's onset prior 
to service in 1965 and that he experienced hearing loss in 
service while on the firing range.

The veteran underwent a VA audiological evaluation in 
December 2003.  He reported that he first noticed a decrease 
in hearing when he was in the Marine Corps  and that he had 
been rejected  two times from the Army due to his hearing 
loss.  He also reported that while in service he was hit in 
the head by his squad leader a couple of times and that he 
was around heavy artillery.  The reported pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
55
75
70
LEFT
20
20
50
95
95

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 84 percent in the left ear.  
For the right ear, the examiner diagnosed the veteran with 
normal hearing through 1000 hertz, dropping to a moderately 
severe to severe high frequency sensorineural hearing loss 
with excellent word recognition ability.  For the left ear, 
the examiner diagnosed the veteran with normal hearing 
through 1000 hertz, sloping to a moderate to profound high 
frequency sensorineural hearing loss with good word 
recognition ability.  In terms of the etiology of the 
veteran's hearing loss, the examiner stated that it 
preexisted service and was not  caused by his military noise 
exposure.

The veteran presented testimony before the undersigned 
Veterans Law Judge in July 2004.  He testified that although 
he had experienced hearing loss on his left ear, prior to 
service, he did not have trouble with hearing in his right 
ear until after he was slapped on the right side of his head 
in service.



Criteria

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed, except as 
provided by 38 U.S.C.A. § 5108, which indicates that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2004).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2004).

The United States Court of Appeals for Veterans Claims 
(Court), citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that "the Court [has] held the [above] regulation, although 
prohibiting an award of service connection where audiometric 
test scores are within established limits, does not prevent a 
veteran from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service."  Id. at 158.  In Hensley, citing Current Medical 
Diagnosis & Treatment 110-11 (Stephen A. Schroeder et. al 
eds., 1988), the Court also indicated that the threshold for 
normal hearing was from 0 to 20 decibels, and that higher 
threshold levels revealed some degree of hearing loss.  
Hensley, 5 Vet. App. at 157.

Analysis

The Board finds that the additional evidence is new because 
the December 2003 VA audiological examination report had not 
been submitted to the RO prior to the November 1986 rating 
decision.  However, the Board finds that the additional 
evidence is not material because these medical records do not 
contain any evidence that is pertinent to substantiating the 
veteran's claim for entitlement to service connection for 
bilateral hearing loss disability.  Indeed, the VA 
audiological report, which merely reinforces the previously 
established fact that the veteran has a current bilateral 
hearing loss disability that preexisted service, does not 
relate to whether or not the veteran's hearing loss was 
aggravated during service.  As such, the deficiency noted as 
the basis for the RO's prior final denial of service 
connection for hearing loss disability remains unestablished.  
There is no evidence to suggest that the veteran's 
preexisting bilateral hearing loss disability was aggravated 
during his military service.  Accordingly, the additional 
evidence, considered in conjunction with the record as a 
whole, does not raise a reasonable possibility of 
substantiating the claim.  The Board concludes that the 
evidence is not new and material and the claim for service 
connection for bilateral hearing loss disability is not 
reopened.




ORDER

As new and material evidence has not been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss, the appeal to reopen is denied.


REMAND

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2004).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4) (2004).  

The veteran asserts that service connection is warranted for 
headaches.  The veteran's service medical records reflect 
that the veteran complained of and was treated for headaches 
in service.  However, in March 1968 and August 1968 records, 
the veteran reported that he had experienced headaches since 
his involvement in a pre-service automobile accident in which 
he fractured his skull.  In light of the veteran's contention 
that his headaches were aggravated by his military service, 
the Board finds that an attempt should be made to secure all 
records of treatment of headaches prior to service, as well 
as a clinical opinion as to the nature and etiology of the 
veteran's current headaches, to include aggravation, of any 
headache disability demonstrated to have existed prior to 
service.  

The veteran also asserts that service connection is warranted 
for a stomach disability, to include ulcers.  The service 
medical records reflect that the veteran complained of, and 
sought treatment for stomach cramps in service.  The record 
also reflects that the veteran, in a September 1968 service 
medical record, reported that he had a pre-service history of 
abdominal pain for which he sought treatment at the 
University of Kentucky Medical Center.  The record further 
indicates that the veteran underwent a VA gastrointestinal 
examination in December 2003.  While the examiner diagnosed 
the veteran with probable hypertrophic gastritis, he failed 
provide a clinical opinion as to it's etiology.  Further, it 
was clinically noted that his x-ray finding needed more 
exploration to rule out any malignancy.  In light of the 
veteran's contention that his stomach disability was 
aggravated by his military service, the Board finds that an 
attempt should be made to secure all records of treatment of 
a stomach disability prior to service, as well as a clinical 
opinion as to the nature and etiology of the veteran's 
current stomach disability, to include aggravation, of any 
stomach disability demonstrated to have existed prior to 
service, as well as the presence of any malignancy.  

The veteran further contends that service connection is 
warranted for hemorrhoids.  The service medical records 
reflect that during his Congressional Inquiry examination in 
January 1969, the veteran reported a history of rectal 
bleeding and blood in stools.  After examination, the 
examiner's impression of the veteran's condition was possible 
hemorrhoids.  During the veteran's November 2003 RO hearing, 
he testified that three years prior, he underwent a 
hemorrhoid operation, but that he still experienced 
discomfort from small hemorrhoids.  The Board observes that a 
review of the record does not indicate that the veteran has 
been afforded a VA examination to determine the nature and 
etiology of his current hemorrhoids.  As such, the Board 
finds that the veteran should be afforded a VA examination 
and clinical opinion as to the nature and etiology of his 
current hemorrhoids.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for the action as 
follows:

1.  The veteran should be contacted and 
requested to furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his headaches and 
gastrointestinal disability, to include 
ulcers prior to, and since, his military 
service, to include reported medical 
records from the University of Kentucky 
Medical Center.  He should also be 
requested to furnish the names, 
addresses, and dates of treatment  of all 
medical providers from whom he has 
received treatment for hemorrhoids since 
service.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, not already of record.

2.  The veteran should then be afforded 
VA examination by the appropriate 
specialist to determine the nature and 
etiology of his current headache 
disability.  The examiner should be 
requested to furnish an opinion 
concerning whether it is at least as 
likely as not that the veteran has a 
current headache disability that is 
etiologically related to his service in 
the military, to include chronic 
aggravation of any pre-existing headache 
disability.  

The veteran should also be afforded VA 
examination by the appropriate specialist 
to determine the nature and etiology of 
any current gastrointestinal disability, 
to include any stomach malignancy.  The 
examiner should be requested to furnish 
an opinion concerning whether it is at 
least as likely as not that the veteran 
has a current stomach disability that is 
etiologically related to his service in 
the military, to include aggravation of 
any pre-existing stomach disability.  

The veteran should also be afforded VA 
examination by the appropriate specialist 
to determine the nature and etiology of 
his current hemorrhoids.  The examiner 
should be requested to furnish an opinion 
concerning whether it is at least as 
likely as not that the veteran has a 
current hemorrhoid disability that is 
etiologically related to his service in 
the military.

The rationale for all opinions expressed 
should be set forth.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

		3.  Following completion of the above, the RO 
should 
review the evidence and determine whether the 
veteran's
claims may be granted.  If not, he and his 
representative 
should be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to 
respond.  The case should then be returned to the 
Board 
		for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


